Citation Nr: 0507772	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  04-05 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than May 5, 1999 for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from April 1965 to May 
1967.  The veteran's service personnel records reflect that 
he served in Vietnam and was awarded the Combat Infantryman 
Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran filed a VA Form 9, "Appeal to Board of Veterans 
Appeals," in January 2004, in response to a statement of the 
case sent him in December 2003.  He did not request a hearing 
before a member of the Board (now Veterans Law Judge) in 
Block 8.  However, in June 2004, after issuance of a May 2004 
supplemental case and prior to his case being certified to 
the Board, he filed a VA Form 21-4138, "Statement in Support 
of Claim," requesting a hearing before the Board.  

In August 2004, the RO certified the veteran's case to the 
Board.  In November 2004, the Board sent a letter requesting 
that the veteran indicate what type of hearing he wished.  
The veteran responded in January 2005 that he wished to 
appear before a Veterans Law Judge appearing at his local RO. 

To ensure full compliance with due process requirements, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following 
development:

The RO should schedule the appellant for 
a hearing before a Veterans Law Judge 
appearing at the local RO.  All 
correspondences pertaining to this matter 
should be associated with the claims 
folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




